Downey, J.
Suit by the appellee against the appellant,
'before a justice of the peace, on an ordinary due-bill signed by the appellant and one Joseph S. Nicholson. The defendant, treating the instrument as a joint one, pleaded a former recovery against Joseph S. Nicholson before a justice of the peace, filing a transcript of the judgment with her answer. From the record of that judgment, it appears that the appellant was not found, and that, as to her, the action was dismissed. A demurrer to this answer was sustained both before the justice of the peace and in the circuit court, and this is the error assigned in this court.
This ruling was correct. 2 G. & H. 593, sec. 63; Kittering v. Norville, 39 Ind. 183.
The judgment is affirmed, with five per cent, damages and costs.